Citation Nr: 1044439	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-
connected recurrent urethritis, from October 3, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from July 1953 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, in part, increased the evaluation assigned to 
the appellant's service-connected recurrent urethritis from 
noncompensable to 10 percent disabling, effective January 3, 
2001.  In a subsequent June 2006 rating decision, the RO 
increased the evaluation for the appellant's recurrent urethritis 
from 10 percent to 20 percent disabling, effective October 3, 
2005.

In September 2009, the Board, in part, increased the disability 
rating assigned to the appellant's urethritis from January 3, 
2001, through October 2, 2005, to 20 percent.  The issue of 
entitlement to an evaluation in excess of 20 percent for 
recurrent urethritis on and after October 3, 2005, was remanded 
for further evidentiary development.  A supplemental statement of 
the case was issued in July 2010 by the VA Appeals Management 
Center (AMC), which continued the assigned 20 percent disability 
rating.  The case was returned to the Board and in October 2010, 
the Board remanded the case for further development.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review of the claims folder, that Board finds 
that another remand is necessary for further development.  
Specifically, it appears that no development regarding the 
appellant's claim has been performed since the October 2010 Board 
remand.  The October 2010 remanded requested that the AMC contact 
VAMC in Lexington and determine whether treatment records from 
June 2006 to present exist.  The remand requested that all 
attempts to locate and obtain the records be documented in the 
claims folder.  If additional evidence was obtained and showed 
worsening of the service-connected urethritis, the AMC was 
instructed to schedule a VA examination.  After completing these 
actions, the AMC was instructed to readjudicate the claim.  
Although the claims folder reflects that the case was sent to the 
AMC and returned to the Board, there is no documentation in the 
claims folder indicating the AMC developed or readjudicated the 
claim.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders.  The Court held that compliance with 
remand instructions is neither optional nor discretionary.  The 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
As the AMC did not comply with the October 2010 Board remand, the 
case must again be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Complete all of the development requested 
in the October 2010 Board remand.  

2. Thereafter, readjudicate the issue on 
appeal of entitlement to an evaluation in 
excess of 20 percent for service-connected 
recurrent urethritis, from October 3, 2005.  
If the benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



